EXHIBIT 10.23

FORM OF

AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT

                    , 2008

[Named Executive Officer]

c/o FEI Company

5350 NE Dawson Creek Drive

Hillsboro, OR 97124

Executive

FEI Company

an Oregon corporation

5350 NE Dawson Creek Drive

Hillsboro, OR 97124

FEI

FEI considers the establishment and maintenance of a sound and vital management
to be essential to protecting and enhancing the best interests of FEI and its
shareholders. FEI recognizes that, as is the case with many publicly held
corporations, the possibility of a change of control may exist and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of FEI and its shareholders. In order to induce Executive to
remain employed by FEI in the face of uncertainties about the long-term
strategies of FEI and possible change of control of FEI and their potential
impact on Executive’s position with FEI, this Amended and Restated Executive
Severance Agreement (“Agreement”), which has been approved by the Board of
Directors of FEI, sets forth the severance benefits that FEI will provide to
Executive in the event Executive’s employment by FEI is terminated under the
circumstances described in this Agreement.

1. Employment Relationship. Executive is currently employed by FEI as [INSERT
TITLE]. Executive and FEI acknowledge that Executive’s employment with FEI
constitutes “at-will” employment, and either party may terminate this employment
relationship at any time and for any or no reason, subject to the obligation of
FEI to provide the severance benefits specified in this Agreement in accordance
with the terms hereof.

2. Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Executive agrees to
execute a Release of Claims in the appropriate form attached as Exhibit A
(“Release of Claims”). Executive promises to execute and deliver the Release of
Claims to FEI within the later of (a) 21 days from the date Executive receives
the Release of Claims (or within such longer period of time as required by
applicable law but in no event later than sixty (60) days following Executive’s
termination, inclusive of any revocation period set forth in the Release of
Claims) or (b) the last day of Executive’s active employment.

3. Compensation Upon Termination Following A Change of Control. In the event of
a Termination of Executive’s Employment (as defined in Section 6.1 of this
Agreement) other than for Cause (as defined in Section 6.2 of this Agreement),
death or Disability (as defined in Section 6.3 of this Agreement) on or within
[18] months following a Change of Control (as defined in Section 6.4 of this
Agreement), or prior to a Change of Control at the direction of a person who has
entered into an agreement with FEI, the consummation of which will constitute a
Change of Control, and contingent upon Executive’s execution of the Release of
Claims without revocation (subject to Section 18) and compliance with Section 8,
Executive shall be entitled to the following benefits:

3.1 As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, FEI shall pay Executive, in a single lump
sum payment after employment has ended, an amount in cash



--------------------------------------------------------------------------------

equal to [two] years of Executive’s annual base pay at the rate in effect
immediately prior to the date of termination. Subject to Section 18, if
Executive’s employment ends on or before October 15 of a calendar year, his or
her severance pay will be paid after eight days have passed following execution
of the Release of Claims without revocation but on or before December 31 of that
calendar year. If Executive’s employment ends after October 15 of a calendar
year, his or her severance pay will be paid on the later of (a) the second
payroll date in the calendar year next following the calendar year in which
Executive’s employment has ended or (b) the first payroll date following the
date his or her Release of Claims becomes effective, subject to Section 18
below.

3.2 Pursuant to COBRA, a federal law, Executive is entitled to extend coverage
under any FEI group health plan in which Executive and Executive’s dependents
are enrolled at the time of termination of employment. FEI will pay Executive a
lump sum cash payment in an amount equivalent to [1.33] times the reasonably
estimated cost Executive may incur to extend for a period of [18] months under
the COBRA continuation laws Executive’s group health and dental plan coverage in
effect at the time of termination. Executive may use this payment for such COBRA
continuation coverage or for any other purpose. The amount payable pursuant to
Section 3.2 shall be paid on the same date that the Section 3.1 payment is
payable.

3.3 Executive shall be entitled to receive an amount equal to [100%] of the
Executive’s target benefit for the year in which the Termination of Executive’s
Employment occurs under the annual cash incentive plan(s) in effect at the time
of termination (less bonus amounts previously paid for such year). The amount
payable pursuant to Section 3.3 shall be paid on the same date that the
Section 3.1 payment is payable.

3.4 For a period of [two] years following Termination of Executive’s Employment,
FEI shall maintain in full force and effect, at its sole cost and expense, for
Executive’s continued benefit, any life insurance policy insuring Executive’s
life in effect immediately prior to termination, provided that Executive’s
continued participation is possible under the general terms and provisions of
such policy. In the event that Executive’s continued participation in such
policy is barred, FEI shall make a lump sum cash payment to Executive equal to
the total premiums that would have been paid by FEI for such two-year period.
The maximum amount that FEI shall be obligated to pay pursuant to this
Section 3.4 in premiums and payments to Executive shall be $5,000. The amount
payable pursuant to Section 3.4, if any, shall be paid on the same date that the
Section 3.1 payment is payable.

3.5 All outstanding stock options held by Executive under all stock option and
stock incentive plans of FEI shall become immediately exercisable in full and
shall remain exercisable until the earlier of (a) two years after termination of
employment or (b) the option expiration date as set forth in the applicable
option agreement. All vesting and performance requirements shall be deemed fully
satisfied, and all repurchase rights of FEI shall immediately terminate under
all outstanding restricted stock awards held by the Executive. With respect to
outstanding awards other than stock options and restricted stock (but including
restricted stock units), Executive will immediately vest in and have the right
to exercise such awards, all restrictions will lapse, and all performance goals
or other vesting criteria will be deemed achieved at 100 percent target levels
and all other terms and conditions met. Except as otherwise provided herein with
respect to restricted stock unit awards granted prior to             , 2008
[INSERT EFFECTIVE DATE OF THIS AMENDED AGREEMENT], such awards will be paid or
otherwise settled as soon as administratively practicable following the date of
termination or, if later, the date of exercise (subject to Section 18, to the
extent applicable). With respect to restricted stock unit awards granted prior
to             , 2008 [INSERT EFFECTIVE DATE OF THIS AMENDED AGREEMENT],
notwithstanding any provision in this Agreement or the applicable restricted
stock unit award to the contrary and to the extent required to avoid imposition
of any additional tax or income recognition under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), prior to actual payment to
Executive, the restricted stock units for which the vesting would not have
otherwise been accelerated in accordance with this Section 3.5 shall be paid at
the same time or times as if such restricted stock units had vested in
accordance with the vesting schedule and provisions set forth in the applicable
restricted stock unit award.

3.6 Notwithstanding any provision in this Agreement, in the event that Executive
would receive a greater after-tax benefit from the Capped Benefit (as defined in
the next sentence) than from the payments pursuant to this Agreement (the
“Specified Benefits”), the Capped Benefit shall be paid to Executive and the
Specified Benefits shall not be paid. The Capped Benefit is the Specified
Benefits, reduced by the amount necessary to prevent any portion of the
Specified Benefits from being “parachute payments” as defined in
Section 280G(b)(2) of the Internal Revenue Code

 

-2-



--------------------------------------------------------------------------------

of 1986, as amended (“IRC”), or any successor provision. In the event of a
reduction in accordance with the preceding sentence, the reduction will occur in
the following order: reduction of the cash severance pay provided pursuant to
Sections 3.1 through 3.3, the vesting acceleration of outstanding equity awards
provided pursuant to Section 3.5, and the Company-paid life insurance coverage
(or the cash equivalent) provided pursuant to Section 3.4. For purposes of
determining whether Executive would receive a greater after-tax benefit from the
Capped Benefit than from the Specified Benefits, there shall be taken into
account all payments and benefits Executive will receive upon a Change of
Control (collectively, excluding the Specified Benefits, the “Change of Control
Payments”) as determined in accordance with Section 280G of the IRC and the
regulations issued thereunder. To determine whether Executive’s after-tax
benefit from the Capped Benefit would be greater than Executive’s after-tax
benefit from the Specified Benefits, there shall be subtracted from the sum of
the before-tax Specified Benefits and the Change of Control Payments (including
the monetary value of any non-cash benefits) any excise tax that would be
imposed under IRC Section 4999 and all federal, state and local taxes required
to be paid by Executive in respect of the receipt of such payments, assuming
that such payments would be taxed at the highest marginal rate applicable to
individuals in the year in which the Specified Benefits are to be paid or such
lower rate as Executive advises FEI in writing is applicable to Executive.
Unless FEI and Executive otherwise agree in writing, any determination required
under this Section shall be made in writing by FEI’s independent public
accountants or other nationally recognized accountants reasonably acceptable to
both parties (the “Accountants”), whose determination shall be conclusive and
binding upon Executive and FEI for all purposes. For purposes of making the
calculations required by this Section, the Accountants may rely on reasonable,
good faith interpretations concerning the application of Sections 280G and 4999
of the IRC. FEI and Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. FEI shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section.

4. Tax Withholding; Subsequent Employment.

4.1 All payments provided for in this Agreement are subject to applicable tax
withholding obligations imposed by federal, state and local laws and
regulations.

4.2 The amount of any payment provided for in this Agreement shall not be
reduced, offset or subject to recovery by FEI by reason of any compensation
earned by Executive as the result of employment by another employer after
termination.

5. Other Agreements or Arrangements. In the event that severance benefits are
payable to Executive under any other agreement or arrangement with or plan or
policy of FEI in effect at the time of termination (including but not limited to
any employment agreement or severance plan or policy, but excluding for this
purpose any stock option agreement, restricted stock agreement or restricted
stock unit agreement, or any plan under which any such stock options, shares of
restricted stock or restricted stock units may have been issued, that may
provide for accelerated vesting, extension of exercise periods, or related
benefits upon the occurrence of a change in control, death or disability), the
benefits provided in this Agreement shall be in lieu of the benefits provided in
all such other agreements and arrangements.

6. Definitions.

6.1 Termination of Executive’s Employment. Termination of Executive’s Employment
means that FEI has terminated Executive’s employment with FEI (including any
subsidiary of FEI), provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by FEI. Termination
of Executive’s Employment shall include termination by Executive, on or within
18 months following a Change of Control, by written notice to FEI referring to
the applicable paragraph of Section 6.1, for “Good Reason” based on:

(A) the assignment to Executive of a different title, job or responsibilities
that results in a substantial decrease in the level of responsibility of
Executive with respect to the surviving company after the Change of Control when
compared to Executive’s level of responsibility for FEI’s operations prior to
the Change of Control;

 

-3-



--------------------------------------------------------------------------------

(B) a reduction by FEI or the surviving company in Executive’s base pay as in
effect immediately prior to the Change of Control, other than a salary reduction
that is part of a general salary reduction affecting employees generally;

(C) a significant reduction by FEI or the surviving company in total benefits
available to Executive under cash incentive, stock incentive and other employee
benefit plans after the Change of Control compared to the total package of such
benefits as in effect prior to the Change of Control; or

(D) FEI or the surviving company requires Executive to be based more than 50
miles from where Executive’s office is located immediately prior to the Change
of Control except for required travel on company business to an extent
substantially consistent with the business travel obligations which Executive
undertook on behalf of FEI prior to the Change of Control.

6.2 Cause. Termination of Executive’s Employment for “Cause” shall mean
termination upon (a) the willful and continued failure by Executive to perform
substantially Executive’s reasonably assigned duties with FEI (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness) after a demand for substantial performance is delivered to Executive by
the Board of Directors, the Chief Executive Officer, or the President of FEI,
which specifically identifies the manner in which the Board of Directors or FEI
believes that Executive has not substantially performed Executive’s duties or
(b) the willful engaging by Executive in illegal conduct which is materially and
demonstrably injurious to FEI. No act, or failure to act, on Executive’s part
shall be considered “willful” unless done, or omitted to be done, by Executive
without reasonable belief that Executive’s action or omission was in, or not
opposed to, the best interests of FEI. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board of Directors
shall be conclusively presumed to be done, or omitted to be done, by Executive
in the best interests of FEI.

6.3 Change of Control. A Change of Control shall mean that one of the following
events has taken place:

(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
FEI representing more than twenty percent (20%) of the total voting power
represented by FEI’s then outstanding voting securities (other than to the
extent such beneficial ownership arises from a voting agreement, proxy or
similar document entered into in connection with and pertaining to a merger or
similar transaction approved by FEI’s Board);

(B) the consummation of the sale or disposition by FEI of all or substantially
all of FEI’s assets;

(C) the consummation of a merger or consolidation of FEI with any other
corporation, other than a merger or consolidation which would result in the
voting securities of FEI outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent
(50%) of the total voting power represented by the voting securities of FEI or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or

(D) a change in the composition of the Board occurring within a one (1) year
period, as a result of which less than a majority of the directors are Incumbent
Directors. “Incumbent Directors” means directors who either (A) are directors of
FEI as of the date hereof, or (B) are elected, or nominated for election, to the
Board with the affirmative votes of at least two-thirds of the directors of FEI
at the time of such election or nomination (but will not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to FEI).

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons

 

-4-



--------------------------------------------------------------------------------

which includes Executive, acquiring, directly or indirectly, securities
representing 20 percent or more of the voting power of outstanding securities of
FEI.

6.4 Disability. Termination of Executive’s Employment based on “Disability”
shall mean termination without further compensation under this Agreement, due to
Executive’s absence from Executive’s full-time duties with FEI for 180
consecutive days as a result of Executive’s incapacity due to physical or mental
illness, unless within 30 days after notice of termination by FEI following such
absence Executive shall have returned to the full–time performance of
Executive’s duties.

7. Successors; Binding Agreement.

7.1 This Agreement shall be binding on and inure to the benefit of FEI and its
Successors and assigns.

7.2 This Agreement shall inure to the benefit of and be enforceable by Executive
and Executive’s legal representatives, executors, administrators and heirs. None
of the rights of Executive to receive any form of compensation payable pursuant
to this Agreement may be assigned or transferred except by will or the laws of
descent and distribution. Any other attempted assignment, transfer, conveyance,
or other disposition of Executive’s right to compensation or other benefits will
be null and void.

8. Resignation of Corporate Offices. Executive will resign Executive’s office,
if any, as a director, officer or trustee of FEI, its subsidiaries or affiliates
and of any other corporation or trust of which Executive serves as such at the
request of FEI, effective as of the date of termination of employment. Executive
agrees to provide FEI such written resignation(s) upon request and that no
severance will be paid until after such resignation(s) are provided.

9. Governing Law, Attorneys Fees. This Agreement shall be construed in
accordance with and governed by the laws of the State of Oregon.

10. Amendment. No provision of this Agreement may be modified unless such
modification is agreed to in a writing signed by Executive and FEI.

11. Severability. If any of the provisions or terms of this Agreement shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other terms of this Agreement, and this Agreement shall be
construed as if such unenforceable term had never been contained in this
Agreement.

12. Notices.

12.1 General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to FEI in writing. In the case of FEI, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.

12.2 Notice of Termination. Any termination by FEI for Cause or by Executive for
Good Reason or otherwise shall be communicated by a notice of termination to the
other party hereto given in accordance with this Section. Such notice shall
indicate the specific termination provision in this Agreement relied upon, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
date of termination. The failure by Executive to include in the notice any fact
or circumstance which contributes to a showing of Good Reason shall not waive
any right of Executive hereunder or preclude Executive from asserting such fact
or circumstance in enforcing his rights hereunder.

13. Integration. This Agreement, together with the equity award grant notices
and agreements that describe Executive’s outstanding equity awards, FEI’s
standard form of indemnification agreement and indemnification policies, and
FEI’s standard form of confidentiality agreement, represents the entire
agreement and understanding

 

-5-



--------------------------------------------------------------------------------

between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. In entering into this
Agreement, no party has relied on or made any representation, warranty,
inducement, promise, or understanding that is not in this Agreement. To the
extent that any provisions of this Agreement conflict with those of any other
agreement, including but not limited to any equity award grant notices and
agreements whether issued and entered into prior to, contemporaneously with, or
following this Agreement, the terms of this Agreement will prevail except to the
extent this Agreement is specifically referenced in such other agreement.

14. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

15. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment by FEI, Executive’s service as
an officer or director of FEI, or Executive’s compensation and benefits, their
interpretation, and any of the matters herein released, will be subject to
binding arbitration in Portland, Oregon before the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes,
supplemented by the Oregon Rules of Civil Procedure. The Parties agree that the
prevailing party in any arbitration will be entitled to injunctive relief in any
court of competent jurisdiction to enforce the arbitration award. The Parties
hereby agree to waive their right to have any dispute between them resolved in a
court of law by a judge or jury. This paragraph will not prevent either party
from seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of their dispute
relating to Executive’s obligations under this Agreement.

16. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

17. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

18. IRC Section 409A.

18.1 Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A of the IRC and the
final regulations and any guidance promulgated thereunder (“Section 409A”) at
the time of Executive’s termination of employment (other than due to death),
then the severance benefits payable to Executive under this Agreement, if any,
and any other severance payments or separation benefits that may be considered
deferred compensation under Section 409A (together, the “Deferred Compensation
Separation Benefits”) otherwise due to Executive on or within the six (6) month
period following Executive’s termination will accrue during such six (6) month
period and will become payable in a lump sum payment (less applicable
withholding taxes) on the date six (6) months and one (1) day following the date
of Executive’s termination of employment. All subsequent payments, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following his termination but prior to the six-month anniversary of his date of
termination, then any payments delayed in accordance with this paragraph will be
payable in a lump sum (less applicable withholding taxes) to Executive’s estate
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.

18.2 It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. FEI and Executive agree
to work together in good faith to consider amendments to this Agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition under Section 409A
prior to actual payment to Executive.

 

-6-



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

FEI COMPANY     By:               Title:       Executive

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

 

  1. PARTIES.

The parties to this Release of Claims (hereinafter “Release”) are
                 and FEI Company, an Oregon corporation, as hereinafter defined.

1.1 EXECUTIVE.

For the purposes of this Release, “Executive” means                     , and
his attorneys, heirs, executors, administrators, assigns, and spouse.

1.2 THE COMPANY.

For purposes of this Release the “Company” means FEI Company, an Oregon
corporation, its predecessors and successors, corporate affiliates, and all of
each corporation’s officers, directors, employees, insurers, agents, or assigns,
in their individual and representative capacities.

 

  2. BACKGROUND AND PURPOSE.

Executive was employed by the Company. Executive’s employment is ending
effective              following a Change in Control as defined in Section 6.3
(“Change in Control”) of the Amended and Restated Executive Severance Agreement
dated             , 2008, between the Company and Executive (“Agreement”) or
prior to a Change of Control at the direction of a person who has entered into
an agreement with FEI, the consummation of which will constitute a Change of
Control. Pursuant to Section 3 of the Agreement, FEI is required to make certain
payments and/or provide certain benefits to Executive as a result of termination
of Executive’s employment.

The purpose of this Release is to settle, release and discharge all claims
Executive may have against the Company, whether asserted or not, known or
unknown, including, but not limited to, all claims arising out of or related to
Executive’s employment, any claim for reemployment, or any other claims, whether
asserted or not, known or unknown, past or future, that relate to Executive’s
employment, compensation, reemployment, or application for reemployment.

 

  3. RELEASE.

3.1 General Release.

Executive agrees that the foregoing consideration represents settlement in full
of all outstanding obligations owed to Executive by the Company and its current
and former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Release,
including, without limitation:

a) Any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

 

A-1



--------------------------------------------------------------------------------

b) Any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c) Any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d) Any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, any claim arising under the Oregon statutes
dealing with employment and discrimination in employment, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Rehabilitation Act of
1973, the Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair
Labor Standards Act, except as prohibited by law, the Fair Credit Reporting Act,
the Age Discrimination in Employment Act of 1967 (the “ADEA”), the Older Workers
Benefit Protection Act, the Employee Retirement Income Security Act of 1974
(“ERISA”), the Worker Adjustment and Retraining Notification Act, the Family and
Medical Leave Act, except as prohibited by law, the Sarbanes-Oxley Act of 2002,
Executive Order 11246, the Uniformed Services Employment and Reemployment Rights
Act of 1994, the Oregon wage and hour statutes, all as amended, any regulations
under such authorities, and any applicable contract, tort, or common law
theories;

e) any and all claims for violation of the federal or any state constitution;

f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Release or the Agreement; and

h) any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law.

3.1 Reservations of Rights.

This Release shall not affect any rights which Executive may have under any
medical insurance, disability plan, workers’ compensation, unemployment
compensation, applicable company stock incentive plan(s), indemnifications, or
the 401(k) plan maintained by the Company. This release does not extend to any
obligations incurred under this Agreement.

3.2 No Admission of Liability.

It is understood and agreed that the acts done and evidenced hereby and the
Release granted in this Agreement is not an admission of liability on the part
of Executive or the Company.

 

  4. CONSIDERATION TO EXECUTIVE.

The Company shall pay:

 

A-2



--------------------------------------------------------------------------------

a) the lump sum of              DOLLARS ($            ) to Executive (less
proper withholding) for severance (calculated on the basis of Executive’s base
salary) and the reasonable estimate of COBRA continuation coverage as provided
in Sections 3.1 and 3.2 of the Agreement;

b) the lump sum of              DOLLARS ($            ) to Executive (less
proper withholding) for the amount of annual cash incentive based on the terms
of Section 3.3 of the Agreement; [and]

c) the lump sum of              DOLLARS ($            ) representing the cash
equivalent (less proper withholding) of the premium to maintain Executive’s life
insurance policy for 18 months (in lieu of maintaining such policy) as provided
in Section 3.4 of the Agreement.]

If Executive’s employment ends on or before October 15 of a calendar year, these
amounts will be paid after receipt of this Release by the Company fully endorsed
by Executive, and following the expiration of the seven- (7) day revocation
period described in Section 11 of this Release, but on or before December 31 of
that calendar year, subject to the six (6) month period specified in Section 18
of the Agreement to the extent the amounts described above may be considered
deferred compensation under Section 409A. If Executive’s employment ends after
October 15 of a calendar year, these amounts will be paid on the later of
(a) the second payroll date in the calendar year next following the calendar
year in which Executive’s employment has ended or (b) the first payroll date
following the date this Release becomes effective, subject to the six (6) month
period specified in Section 18 of the Agreement to the extent the amounts
described above may be considered deferred compensation under Section 409A.

 

  5. NO DISPARAGEMENT.

Executive agrees that henceforth Executive will not disparage or make false or
adverse statements about the Company. The Company may take actions consistent
with breach of this Release should it determine that Executive has disparaged or
made false or adverse statements about the Company. The Company agrees to follow
the applicable policy(ies) regarding release of employment reference
information.

 

  6. CONFIDENTIALITY, PROPRIETARY, TRADE SECRET AND RELATED INFORMATION.

Executive shall not make unauthorized use or disclosure of any of the Company’s
confidential, proprietary or trade secret information, including, without
limitation, its products, customers and suppliers. Moreover, Executive
acknowledges that, subject to the enforcement limitations of applicable law, the
Company reserves the right to enforce the terms of any employment agreement
between the Executive and the Company. Should Executive or Executive’s attorney
or agents be requested in any judicial, administrative, or other proceeding to
disclose confidential, proprietary or trade secret information Executive learned
as an employee of the Company, Executive shall promptly notify the Company of
such request by the most expeditious means in order to enable the Company to
take any reasonable and appropriate action to limit such disclosure.

 

  7. OPPORTUNITY FOR ADVICE OF COUNSEL.

Executive acknowledges that Executive has been, and hereby is, advised to seek
advice of counsel with respect to this Release. Executive represents that he has
carefully read and understands the scope and effect of the provisions of this
Release.

 

  8. ENTIRE RELEASE.

Executive and the Company acknowledge that no other party has made any promise,
representation, or warranty, express or implied, not contained in this Release
concerning the subject matter of this Release to induce this Release, and
Executive and Company acknowledge that they have not executed this Release in
reliance upon any such promise, representation, or warranty not contained in
this Release. This Release represents the entire agreement and understanding
between the Company and Executive concerning the subject matter of this Release
and Executive’s relationship with the Company, the termination thereof, and the
events leading thereto and associated therewith, and supersedes and replaces any
and all prior agreements and understandings concerning the subject matter of
this Release

 

A-3



--------------------------------------------------------------------------------

and Executive’s relationship with the Company, with the exception of the
Agreement, the equity award grant notices and agreements that describe
Executive’s outstanding equity awards, the Company’s standard form of
indemnification agreement and indemnification policies, and the Company’s
standard form of confidentiality agreement.

 

  9. SEVERABILITY.

Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction, such illegality or
invalidity shall not affect the remaining terms and provisions of this Release,
which terms and provisions shall remain binding and enforceable.

 

  10. ACKNOWLEDGMENTS.

Executive acknowledges that the Release provides severance pay and benefits
which the Company would otherwise have no obligation to provide.

Executive acknowledges that he is waiving and releasing any rights he may have
under the ADEA, and that this waiver and release is knowing and voluntary.
Executive agrees that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date of this Release.
Executive acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which Executive was already entitled.
Nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law.

 

  11. REVOCATION.

As provided by the Older Workers Benefit Protection Act, Executive shall have up
to twenty-one (21) days to consider this Release. For a period of seven (7) days
from execution of this Release, Executive may revoke this Release by so
indicating in a signed writing delivered to the Company during the seven-
(7) day revocation period. This Release shall not be effective until after the
revocation period has expired. In the event Executive signs this Release and
returns it to the Company in less than the 21-day period identified above,
Executive hereby acknowledges that he has freely and voluntarily chosen to waive
the time period allotted for considering this Release. Executive acknowledges
and understands that revocation must be accomplished by a written notification
to the Company’s General Counsel that is received prior to the Effective Date of
this Release. Upon receipt of Executive’s signed Release, the end of the
revocation period without revocation by Executive and, to the extent applicable
with respect to severance payments or separation benefits that may be considered
deferred compensation under Section 409A, the expiration of the six (6) month
period specified in Section 18 of the Agreement, the payments described in
paragraph 4 above will be made by the Company to Executive in accordance with
paragraph 4.

 

  12. NO PENDING OR FUTURE LAWSUITS.

Executive represents that he has no lawsuits, claims, or actions pending in his
name, or on behalf of any other person or entity, against the Company or any of
the other Releasees. Executive also represents that he does not intend to bring
any claims on his own behalf or on behalf of any other person or entity against
the Company or any of the other Releasees.

 

  13. BREACH.

Executive acknowledges and agrees that any material breach of this Release,
unless such breach constitutes a legal action by Executive challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Release and the
Agreement, except as provided by law.

 

  14. ARBITRATION.

 

A-4



--------------------------------------------------------------------------------

Executive and the Company agree that any and all disputes arising out of the
terms of this Release or the Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation, and any of the matters herein
released, will be subject to binding arbitration in Portland, Oregon before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes, supplemented by the Oregon Rules of Civil Procedure. The
Parties agree that the prevailing party in any arbitration will be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement.

 

  15. TAX CONSEQUENCES.

The Company makes no representations or warranties with respect to the tax
consequences of the payments and any other consideration provided to Executive
or made on his behalf under the terms of this Release or the Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive’s failure to pay or the
Company’s failure to withhold, or Executive’s delayed payment of, federal or
state taxes, or (b) damages sustained by the Company by reason of any such
claims, including attorneys’ fees and costs.

 

  16. ATTORNEYS’ FEES.

Except with regard to a legal action challenging or seeking a determination in
good faith of the validity of the waiver herein under the ADEA, in the event
that either Party brings an action to enforce or effect its rights under this
Release, the prevailing Party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
and reasonable attorneys’ fees incurred in connection with such an action.

 

  17. COUNTERPARTS.

This Release may be executed in counterparts and by facsimile, and each
counterpart and facsimile shall have the same force and effect as an original
and shall constitute an effective, binding agreement on the part of each of the
undersigned.

 

  18. NO ORAL MODIFICATION.

This Release may only be amended in a writing signed by Executive and the
Company.

 

  19. GOVERNING LAW.

This Release shall be construed, interpreted, governed, and enforced in
accordance with Oregon law.

 

  20. EFFECTIVE DATE.

Each Party has seven (7) days after that Party signs this Release to revoke it.
This Release will become effective on the eighth day after it has been signed by
both parties, so long as it is not revoked by either Party before that date (the
“Effective Date”).

 

  21. VOLUNTARY EXECUTION OF RELEASE.

 

A-5



--------------------------------------------------------------------------------

Executive understands and agrees that he executed this Release voluntarily,
without any duress or undue influence on the part or behalf of the Company or
any third party, with the full intent of releasing all of his claims against the
Company and any of the other Releasees. Executive acknowledges that:

21.1 He has read this Release;

21.2 He has been represented in the preparation, negotiation, and execution of
this Release by legal counsel of his own choice or has elected not to retain
legal counsel;

21.3 He understands the terms and consequences of this Release and of the
releases it contains; and

21.4 He is fully aware of the legal and binding effect of this Release.

 

Dated:    

 

   [Name of Executive]

STATE OF OREGON )

                        ) ss.

County of                     )

Personally appeared the above named                              and
acknowledged the foregoing instrument to be his or her voluntary act and deed.

Before me:

 

    Notary Public for     My commission expires: FEI COMPANY     By:        
Dated:     Its:           On Behalf of “Company”      

 

A-6